Citation Nr: 0604390	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  99-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1957 to September 
1960.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 1999 rating action of the decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied service connection for hearing 
loss, left ear.

In January 2001 the Board remanded the matter to the RO for 
the purpose of obtaining additional evidence.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  The matter was 
returned to the Board in October 2005 for final appellate 
consideration.


FINDING OF FACT

Left ear hearing loss was not shown to be present in service, 
left ear hearing loss was not manifested to a compensable 
degree within one year of service, and left ear hearing loss 
is unrelated to the veteran's active service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service, and service connection for left ear hearing loss may 
not be presumed.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  In this case the initial rating 
decision by the RO occurred before the enactment of the VCAA 
in November 2000.  The Court also made it clear that where, 
as in this case, notice was not mandated at the time of the 
initial RO rating decision in March 1999, the RO did not err 
in not providing such notice. Pelegrini at 120; VAOPGCPREC 7-
2004.  The Court did state that the veteran does have the 
right to VCAA content-complying notice and subsequent VA 
process.

By letter dated in March 2004, the RO advised the veteran of 
the essential elements of the VCAA.  He was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence that VA had requested.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to substantiate his claim for service 
connection.  The letter specifically informed the veteran to 
provide any additional evidence that he possessed that 
pertained to his claim.  

Although the timing of the VCAA notice letter did not comply 
with the requirement that notice must precede adjudication, 
the action of the RO described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
For this reason, the veteran has not been prejudiced by the 
timing of the VCAA notice. 

The March 2004 letter, therefore, provided the notice of all 
four elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The March 1999 rating decision, November 1999 statement of 
the case (SOC), and the September 2005 supplemental statement 
of the case (SSOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for service 
connection.  The September 2005 SSOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the San 
Antonio VA Hospital (VAH) and the University of Texas Medical 
Branch Hospitals.  By letters in July 2001, September 2001, 
October 2001, and January 2002 the RO requested records from 
the Texas Department of Corrections, specifically for the 
period March 1982 to December 1984.  In February 2002, the 
Texas Department of Corrections provided records for the 
years 1986 to 1989, however, no records were provided for the 
period 1982 to 1984.  In other words, the RO has made four 
requests for these 1982 to 1984 records and has received only 
the 1986 to 1989 records from the Texas Department of 
Corrections.  Therefore, the Board concludes that the 1982 to 
1984 records are unavailable.  The veteran was afforded a VA 
examination in August 2005 for the purpose of determining the 
nature and etiology of his claimed left ear hearing loss.  
The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Service connection

The veteran contends that he currently suffers from a left 
ear hearing loss that resulted from exposure to three-inch 
gun fire while on active duty aboard a Navy ship.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year in most cases 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2005); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Service records are absent for any diagnosis of hearing loss.  
Separation examination dated in September 1960 showed that 
the veteran's hearing was 15/15 to whispered voice.  The 
first evidence of hearing loss appears in an August 1998 
University of Texas Medical Branch record.  There is no 
evidence prior to 1998, thirty-eight years after separation, 
that the veteran suffered from any hearing loss.  

In August 2005, a VA audiologist examined the veteran.  Pure 
tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
30
LEFT
55
60
55
70
90

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 90 percent in the left ear.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  
Based on these test results the veteran's current hearing 
acuity meets the requirements of 38 C.F.R. § 3.385.  The 
audiologist diagnosed the veteran as having mild to moderate 
sensorineural hearing loss in the right ear and moderate to 
profound mixed hearing loss in the left ear.  Therefore the 
Board finds that he does have a current left ear hearing 
disability.

While the veteran does have a present disability, entitlement 
to service connection for this disability still requires a 
showing of a causal nexus with military service.  In a 
January 2004 letter, the veteran asserts that his current 
hearing loss is the result of acoustic trauma caused by close 
proximity to target practice involving Navy shipboard three-
inch guns.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The veteran's assertion does 
not establish the requisite causal nexus.

Furthermore, the VA audiologist stated in her August 2005 
medical opinion that that the veteran's current hearing loss 
was inconsistent with noise induced hearing loss.  The 
examiner specifically states that military noise exposure did 
not cause/ contribute to his hearing loss.  This medical 
opinion was based both on the audiology testing and on a 
review of the veteran's service medical records and "C-
file," including the normal whispered voice test in 1960.   
Therefore the Board finds it to have considerable probative 
value.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The VA medical opinion is consistent with the veteran's 
treatment history for hearing loss.  There is a complete lack 
of any complaint, treatment, or diagnosis of hearing loss for 
almost four decades since separation.  In rendering a 
determination on the merits of a claim, the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, since there is no evidence 
that the veteran suffered hearing loss within one year of 
discharge, the provisions of 38 C.F.R. § 3.307 and § 3.309 
are inapplicable. 

The Board is aware that the veteran was diagnosed as having 
left ear hearing loss likely due to noise exposure in August 
1998.  However, the examiner did not specifically relate the 
left ear hearing loss to in-service noise exposure, and there 
is no indication that he reviewed the veteran's claims 
folder, including the service medical records.  Accordingly, 
the opinion is not persuasive.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for left ear hearing loss and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

Entitlement for service connection for a left ear hearing 
loss is denied


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


